SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Appellant William T. Bruns (“Bruns”) challenges decisions of the United States District Court for the Western District of New York (Telesca, Siragusa, J.)1 dismissing his complaint and denying his requests to amend his complaint. The district court found that Bruns had failed to state a claim on which relief could be granted and that his proposed amended complaint failed to comply with the Federal Rules of Civil Procedure and with an *30order of the district court requiring him to set forth with specificity the nature of his claim against each defendant.
Bruns, a Warrant and Transfer Officer of the New York State Division of Parole, filed this suit against Council 82, AFSCME, AFL-CIO (“Council 82” or “the Union”), the law firm of Rowley, Forrest, Odennell and Hite (“Rowley Forrest”), and various agencies and officials of the State of New York. His claims arise out of a dispute with the State pertaining to overtime pay and out of a related grievance filed by Bruns against the State. In pursuing this grievance, Bruns sought the assistance of the Union, which retained Rowley Forrest to represent Bruns. Bruns alleges that the State violated federal labor law by failing to pay him overtime, and that, in dealing with his grievance, the State breached its collective bargaining agreement with the Union. Bruns also alleges that, over the course of the grievance proceedings, Council 82 and Rowley Forrest violated federal law and breached their duty of fair representation.
The district court dismissed the claims against Council 82 and Rowley Forrest for lack of subject matter jurisdiction. Specifically, the court found that (1) neither Council 82 nor Rowley Forrest were a “labor organization” within the meaning of the applicable federal law, (2) Bruns’s exclusive remedy for alleged violations by the Union was to file a claim before the New York Public Employee Relations Board (“PERB”), and (3) the Union and Rowley Forrest were not state actors, and so Bruns’s constitutional claims were invalid. The district court declined to exercise supplemental jurisdiction over the state law claims against these defendants. And the claims against the State were held to be barred by the Eleventh Amendment, while those against the state officials were dismissed since no individual involvement was alleged.
On appeal, Bruns challenges, inter alia, the district court’s conclusion that the Union and Rowley Forrest are not state actors, its Eleventh Amendment holding, and its rejection of his repeated motions to amend his complaint and of his requests for reconsideration. We have considered all of appellant’s arguments and find them to be without merit. The decision of the district court is AFFIRMED for substantially the reasons it gave.

. This case was originally assigned to Judge Telesca and was transferred to Judge Siragusa in December of 1997. In this appeal, Brims challenges Orders issued by both judges.